Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. According to Figs. 3, 6-7 (S24-S25) and paragraphs [0053-57], noise is removed by identifying 3 frequency indexes corresponding to top three spectrum peak values in the first frequency domain data/information and identifying a reference index corresponding to a maximum spectrum peak value in the second frequency domain data/information and then denoising the first spectrum value set according to the three frequency indexes and the reference index. The claims do not completely include steps S24-S25. It is unclear if it is 

There are no art rejection. Closest art US 2019/0029536; US 2011/0257551 and US 2016/0361021 (does not beat foreign priority date). 

Response to Arguments

Applicant's arguments filed 11/01/21 have been fully considered but they are not persuasive. Applicant argues there are other embodiments disclose in the specification. Applicant’s argument is not persuasive because applicant does not completely claim any embodiment. Applicant argues the specification pages 12-14 discloses other embodiments. Pages 12-14 discloses Pmax, Pmax’, reference index R, R1/2, R2, N1, N2 and N3. None of the limitations applicant argues and the specification disclose is in the claim. It is clear from applicant’s argument that these limitations are crucial to calculate the heart rate. Basically pages 12-14 and paragraphs [0053-0057] is describing step S24. Applicant argues and explain the embodiment in the remark are the limitations examiner pointed out in the rejection above that the claims are missing. R, R1/2, R2, N1, N2 and N3  are 3 frequency indexes corresponding to top three spectrum peak values in the first frequency domain data/information. Pmax is needed to obtain R, R1/2, R2, N1, N2 and N3. Once Pmax, R, R1/2, R2, N1, N2 and N3 is determined Pmax’ could be determine and the frequency I1 at Pmax’ is used to determined the heart rate. This is essentially step S24 and it is missing in the claims. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793